Appellant sustained an injury while working in one of appellee's mines. He filed a claim for adjustment of compensation with the Industrial Board. Upon a hearing before the full Industrial Board an award of compensation was made to appellant from which this appeal is prosecuted.
The controlling facts and principles of law applicable thereto, determining the rights of the parties in the instant case, are identical with those in the case of Lenne v. Binkley MiningCo. (1933), 97 Ind. App. 680, 187 N.E. 842, and upon the authority of that case this case is affirmed.
Award affirmed.